           Case 1:20-cv-01698-AWI-HBK Document 11 Filed 04/22/21 Page 1 of 3


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6

 7   RALPH GONZALES GARCIA,                                CASE NO. 1:20-cv-01698-AWI-HBK (HC)
 8                          Petitioner,
                                                           ORDER ADOPTING FINDINGS AND
 9                   v.                                    RECOMMENDATIONS, DISMISSING
                                                           PETITION FOR WRIT OF HABEAS
10   KOENIG,                                               CORPUS, AND DIRECTION CLERK OF
                                                           COURT TO ENTER JUDGMENT AND
11                          Respondent.                    CLOSE CASE
12
                                                           (Doc. No. 10)
13

14

15          Petitioner Ralph Gonzales Garcia is a state prisoner proceeding in propria persona with a
16 petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. On March 9, 2021, the magistrate

17 judge assigned to the case issued findings and recommendations to dismiss the petition. Doc. No.

18 10. These findings and recommendations were served on all parties and contained notice that any

19 objections were to be filed within thirty days from the date of service of that order. To date, no

20 objections have been filed.

21          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a
22 de novo review of the case. Having carefully reviewed the entire file, the Court concludes that the

23 magistrate judge’s findings and recommendations are supported by the record and proper analysis.

24          In addition, the Court declines to issue a certificate of appealability. A state prisoner
25 seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of his

26 petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S.
27 322, 335–36 (2003). The controlling statute in determining whether to issue a certificate of

28 appealability is 28 U.S.C. § 2253, which provides as follows:
            Case 1:20-cv-01698-AWI-HBK Document 11 Filed 04/22/21 Page 2 of 3

            (a) In a habeas corpus proceeding or a proceeding under section 2255 before a
 1          district judge, the final order shall be subject to review, on appeal, by the court of
            appeals for the circuit in which the proceeding is held.
 2
            (b) There shall be no right of appeal from a final order in a proceeding to test the
 3          validity of a warrant to remove to another district or place for commitment or trial a
            person charged with a criminal offense against the United States, or to test the
 4          validity of such person’s detention pending removal proceedings.
 5          (c)
 6                  (1) Unless a circuit justice or judge issues a certificate of appealability, an
                    appeal may not be taken to the court of appeals from—
 7
                            (A) the final order in a habeas corpus proceeding in which the
 8                          detention complained of arises out of process issued by a State
                            court; or
 9
                            (B) the final order in a proceeding under section 2255.
10
                    (2) A certificate of appealability may issue under paragraph (1) only if the
11                  applicant has made a substantial showing of the denial of a constitutional
                    right.
12
                    (3) The certificate of appealability under paragraph (1) shall indicate which
13                  specific issue or issues satisfy the showing required by paragraph (2).
14
            If a court denies a petitioner’s petition, the court may only issue a certificate of
15
     appealability when a petitioner makes a substantial showing of the denial of a constitutional right.
16
     § 2253(c)(2). To make a substantial showing, the petitioner must establish that “reasonable jurists
17
     could debate whether (or, for that matter, agree that) the petition should have been resolved in a
18
     different manner or that the issues presented were ‘adequate to deserve encouragement to proceed
19
     further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.
20
     880, 893 & n.4 (1983)).
21
            In the present case, the Court finds that Petitioner has not made the required substantial
22
     showing of the denial of a constitutional right to justify the issuance of a certificate of
23
     appealability. Reasonable jurists would not find the Court’s determination that Petitioner is not
24
     entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to
25
     proceed further. Thus, the Court will decline to issue a certificate of appealability.
26
     ///
27
     ///
28

                                                        2
          Case 1:20-cv-01698-AWI-HBK Document 11 Filed 04/22/21 Page 3 of 3


 1                                           ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3        1.    The findings and recommendations (Doc. No. 10) issued on March 9, 2021, are
 4              ADOPTED in full;
 5        2.    The petition for writ of habeas corpus (Doc. No. 1) is DISMISSED;
 6        3.    The Clerk of Court shall ENTER judgment and CLOSE the file; and
 7        4.    The Court DECLINES to issue a certificate of appealability.
 8
     IT IS SO ORDERED.
 9

10 Dated: April 22, 2021
                                            SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 3
